


EXHIBIT 10.5

CONSULTING AGREEMENT




This Consulting Agreement is entered into as of July 17, 2013, by and between
Information System Associates, Inc., a Florida Public company (the "Company"),
and Abacus Securities, Inc., an International Business Corporation, (the
"Consultant").




WITNESSETH:




WHEREAS, the Company desires to retain the services of the Consultant, and the
Consultant desires to provide services to the Company, upon the term s and
conditions set forth in this Consulting Agreement (the "Agreement");




NOW, THEREFORE, in consideration of the premise and the respective covenants and
agreements of the parties set forth herein, each of the parties agrees as
follows:




1. Consulting Services. The Consultant agrees to provide consulting services to
the Company during the term of this Agreement to be used with any current client
of the company, upon such terms and to the extent that the parties shall from
time to time agree. The nature of services to be provided by the Consultant to
the Company may include the following:




(a) advice and introductions concerning purchase order financing of the
Company's products;




(b) business development assistance including terms of possible transactions and
suggestions during negotiations;




(c) sales assistance through the development of business models and sales
strategy;




(d) advice regarding financing, review of proposed term sheets, capitalization
planning and, where appropriate, participation in negotiations ;




(e) strategic consulting regarding product planning, market development,
marketing and public relations;




(f) consulting on corporate structure, employee stock option structure, warrant
arrangements and intellectual property planning;




(g) introductions to potential strategic partners and other alliance candidates;




(h) introductions to prospective customers for the Company 's products or
services;




(i) introductions to sources of financing and capital.




2. Term. The term of this Agreement shall commence as of the date hereof and
shall continue through July 16th, 2014.




3. Extent of Services. 1be Consultant agrees to provide such services described
in Section I above either directly or through such persons as may be reasonably
agreeable to the Company. The Company understands that the nature of the
services to be provided are part time and that the Consultant will be engaged in
other business and consulting activities during the term of this Agreement.







--------------------------------------------------------------------------------

4. Compensation. The Company shall issue to Abacus Securities, Inc. two million
shares of the company's common stock (2,000,000 shares of common stock). The
shares shall carry piggy back registration rights with regards to any
registration of equity shares the company may file with the SEC or United States
Securities and Exchange Commission. The shares shall be considered fully paid,
non-assessable and unencumbered.




5. Expenses. The Consultant is responsible for any incurred expenses unless
coverage of said expenses is agreed to by the Company prior to incurrence.




6. Confidential Information .




(a) Confidentiality. Except as required in the performance of its duties to the
Company, the Consultant shall treat as confidential and shall not, directly or
indirectly, use, disseminate, disclose, publish or otherwise make available any
Confidential Information (as such term is herein after defined) or any portion
thereof. In furtherance of the foregoing, the Consultant shall be permitted to
disclose Confidential Information to those of its employees, managers, members,
agents, accountants, attorneys, consultants, potential financing sources and
strategic partners who reasonably need to know such Confidential Information in
order for the Consultant to reasonably perform its duties hereunder.




(b) Return of Confidential Information. Upon termination of this Agreement, and
upon the written request of the Company, all documents, records, notebooks,
computer files, tapes and diskettes and similar repositories containing
Confidential Information , including copies thereof, then in the Consultant's
possession, whether prepared by it or others, shall be promptly destroyed by the
Consultant or returned to the Company. If at any time after the termination of
this Agreement, the Consultant determines that it has any Confidential
Information in its possession or control, it shall immediately destroy or return
the same to the Company, including all copies and portions thereof.




(c) Definition. For purposes of this Agreement, the term "Confidential
Information" means any and all information relating to the Company's products,
customers, pricing or financing and is labeled or marked "confidential" when
disclosed or made available to the Consultant and which is or becomes known by
Consultant as a direct or indirect consequence of or through its relationship
with the Company and not generally known in the industry in which the Company is
or may become engaged. Confidential Information shall not include any
information which (i) was known by the Consultant prior to receipt of such
information by it from the Company, (ii) is independently discovered by the
Consultant after the date hereof, (iii) comes or has come within the public
domain through no act or failure on the part of the Consultant or (iv) is
rightfully obtained by the Consultant after the date hereof from a third party
which, to the knowledge of the Consultant, is lawfully in possession of such
Confidential Information.




7. Remedies. The parties acknowledge that the remedies at law for the breach of
the agreements and covenants set forth in Section 6 hereof are inadequate and
that the Company shall be entitled to preliminary and permanent injunctive
relief to the fullest extent available under applicable law enjoining the
Consultant from engaging in any conduct constituting a breach of the agreements
and covenants contained in Section 6 hereof. Such remedies shall be in addition
to, and not in substitution of, any other remedies which the Company may have at
law or in equity in the event of a breach or threatened breach of any of the
foregoing agreements or covenants by the Consultant.




8. Status. The Consultant shall at all times be an independent contractor,
rather than a co-venturer, agent, employee or representative of the Company.







9. Notices. Any notice required or desired to be given under this Agreement
shall be in writing and shall. be deemed to have been given when personally
delivered or sent by certified or registered mail or overnight courier to the
respective addresses set forth in the first paragraph of this Agreement or such
other address as to which one party may have notified the other in such manner.







--------------------------------------------------------------------------------

10. Applicable Law. The validity, interpretation and performance of this
Agreement shall be controlled by and construed under the laws of the State of
Pennsylvania without regard to its conflict of law provisions.




11. Severability. In the event of the invalidity or unenforceability of any
provision of this Agreement under applicable law, the parties agree that such
invalidity or unenforceability shall in no way affect the validity or
enforceability of any other provisions of this Agreement. The contract may be
terminated at any time by either party for any reason with a 30 day written
notice of termination.




12. Waiver of Breach. The waiver by either party of a breach of any provision of
this Agreement by the other shall not operate or be construed as a waiver of any
subsequent breach by such party. No waiver shall be valid unless in writing and
signed by an authorized officer of the Company or the Consultant, as
appropriate.




13. Binding Effect. This Agreement shall be binding upon the parties and their
respective successors and assigns.




14. Indemnification. The Company warrants and represents that all oral
communications, written documents or materials furnished to Consultant or the
public by the Company with respect to financial affairs, operations,
profitability and strategic planning of the Company are accurate in all material
respects and Consultant may rely upon the accuracy thereof without independent
investigation . The Company will protect, indemnify and hold harmless Consultant
against any claims or litigation including any damages, liability, cost and
reasonable attorney's fees as incurred with respect thereto resulting from
Consultant's communication or dissemination of any said information, documents
or materials excluding any such claims or litigation resulting from Consultant's
communication or dissemination of information not provided or authorized by the
Company. Consultant warrants and represents that all oral communications,
written documents, or materials furnished to third parties by Consultant,
originating with Consultant and to the extent not mirroring material furnished
by Company, shall be accurate in all material respects. Consultant will protect,
indemnify and hold harmless Company against any claims or litigation including
any damages, liability, cost and reasonable attorney's fees as incurred with
respect thereto resulting from any claims or litigation resulting from
Consultant's communication or dissemination of information not provided or
authorized by the Company, or from Consultant's negligence or misconduct.




15. Representations. Consultant represents that it is not required to maintain
any licenses and registrations under federal or any state regulations necessary
to perform the services set forth herein. Consultant acknowledges that, to the
best of its knowledge , the performance of the services set forth under this
Agreement will not violate any rule or provision of any regulatory agency having
jurisdiction over Consultant. Consultant further acknowledges that it is not a
Securities Broker Dealer or a Registered Investment Advisor. Company
acknowledges that, to the best of its knowledge, that it has not violated any
rule or provision of any regulatory agency having jurisdiction over the Company.
Company acknowledges that, to the best of its knowledge, Company is not the
subject of any investigation, claim, decree or judgment involving any violation
of the SEC or securities laws.




16. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to its subject matter hereof, and supercedes all prior
discussions, negotiations and understandings between the parties with respect to
such subject matter. This Agreement may not be changed orally but only by a
written instrument signed by the party against which enforcement of any waiver,
change, modification, extension or discharge is sought.







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed and delivered this
Agreement as of the date first written above.




Abacus Securities, Inc.

The Matalon ,

Coney Drive Suite 404,

PO Box 2079

Belize Ci

 

Information Systems Associates, Inc.

819 SW Federal Hwy. Suite 206

Stuart, FL 34994

 

 

 

By: /s/ Aaliyah Wittaker

 

By: /s/ Adrian Goldfarb

Aaliyah Wittaker, President

 

Adrian Goldfarb, President & COO

 

 

 

 

 

 

 

 

 

 

 

 















